Exhibit 10.6

THE TIMKEN COMPANY

Nonqualified Stock Option Agreement for

Nonemployee Directors

WHEREAS, ___________ (hereinafter called the “Optionee”) is a Non employee
Director (as defined in The Timken Company Long-Term Incentive Plan (the “Plan”)
(As Amended and Restated on February 4, 2008) of The Timken Company (hereinafter
called the “Company”);

WHEREAS, Section 9 of the Plan authorizes the Company’s Board of Directors (the
“Board”) to grant options to purchase Common Shares of the Company to Non
employee Directors of the Company, subject to the terms and conditions of the
Plan; and

WHEREAS, the execution of a Nonqualified Stock Option Agreement substantially in
the form hereof has been authorized by a resolution of the Committee duly
adopted on ___________; and

NOW, THEREFORE, the Company hereby grants to the Optionee on this ____ day of
__________ (the “Date of Grant”) an Option (the “Option”) pursuant to the Plan
to purchase ___________ Common Shares of the Company at a price of ___________
per share (the “Option Price”) which represents the Market Value per Share on
the Date of Grant. The Company agrees to cause certificates for any shares
purchased hereunder to be delivered to the Optionee upon payment of the Option
Price in full, subject to the terms and conditions of the Plan and the terms and
conditions hereinafter set forth.

1. Vesting of Option. (a) Unless terminated as hereinafter provided, the Option
shall be exercisable with respect to all of the Common Shares covered by the
Option after the Optionee continuously serves as a Nonemployee Director of the
Company for a period of one (1) year following the Date of Grant.

(b) Notwithstanding the provisions of Section 1(a) hereof, the Option shall
become immediately exercisable in full upon any change in control of the Company
that shall occur while the Optionee is a Nonemployee Director of the Company.
For the purposes of this agreement, the term “change in control” shall mean the
occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either: (A) the then-outstanding Common Shares or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (“Voting Shares”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a change in control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (4) any acquisition by any
Person pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this Section 1(b); or



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason (other than death or disability) to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest (within the meaning of Rule 14a-11 of the Exchange Act) with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Common Shares and Voting Shares
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 662/3% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to such Business
Combination, of the Common Shares and Voting Shares of the Company, as the case
may be, (B) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) sponsored or
maintained by the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c) Notwithstanding the provisions of Section 1(a) hereof, the Option shall
become immediately exercisable in full if the Optionee should (i) retire (within
the meaning in the Board’s General Policies & Procedures), (ii) die,
(iii) become permanently disabled (within the meaning of the Company’s long-term
disability plan) while serving as a Nonemployee Director of the Company, or
(iv) otherwise cease to be a Nonemployee Director of the Company for any reason;
provided, however, that this Option shall become immediately exercisable in full
pursuant to Section 1(c)(iv) only if the Optionee shall have continuously served
as a Nonemployee Director for at least six months following the Date of Grant.



--------------------------------------------------------------------------------

(d) To the extent that the Option shall have become exercisable in accordance
with the terms of this agreement, it may be exercised in whole or in part from
time to time thereafter.

2. Termination of Option. The Option shall terminate automatically and without
further notice on the earliest of the following dates:

(a) five years after the date upon which the Optionee ceases to be a Nonemployee
Director of the Company or subsidiary for any reason, except death;

(b) one year after the date of the Optionee’s death; or

(c) ten years after the Date of Grant.

3. Payment of Option Price. The Option Price shall be payable (a) in cash in the
form of currency or check or other cash equivalent acceptable to the Company,
(b) by transfer to the Company of nonforfeitable, unrestricted Common Shares
that have been owned by the Optionee for at least six months prior to the date
of exercise or (c) by any combination of the methods of payment described in
Sections 3(a) and 3(b) hereof. Nonforfeitable, unrestricted Common Shares that
are transferred by the Optionee in payment of all or any part of the Option
Price shall be valued on the basis of their fair market value as determined by
the Committee from time to time. Subject to the terms and conditions of
Section 4 hereof, and subject to any deferral election the Optionee may have
made pursuant to any plan or program of the Company, the Company shall cause
certificates for any shares purchased hereunder to be delivered to the Optionee
upon payment of the Option Price in full.

4. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.
To the extent that the Ohio Securities Act shall be applicable to the Option,
the Option shall not be exercisable unless the Common Shares or other securities
covered by the Option are (a) exempt from registration thereunder, (b) the
subject of a transaction that is exempt from compliance therewith,
(c) registered by description or qualification thereunder or (d) the subject of
a transaction that shall have been registered by description thereunder.

5. Transferability and Exercisability.

(a) Except as provided in Section 5(b) below, the Option including any interest
in thereof, shall not be transferable by the Optionee except by will or the laws
of descent and distribution, and the Option shall be exercisable during the
lifetime of the Optionee only by him or, in the event of his legal incapacity to
do so, by his guardian or legal representative acting on behalf of the Optionee
in a fiduciary capacity under state law and court supervision.

(b) Notwithstanding Section 5(a) above, the Option or any interest in thereof,
may be transferable by the Optionee, without payment of consideration therefor,
to any one or more members of the immediate family of Optionee (as defined in
Rule 16a-1(e) under the Exchange Act), or to one or more trusts established
solely for the benefit of such members of the immediate family or to
partnerships in which the only partners are such members of the immediate family
of the Optionee; provided, however, that such transfer will not be effective
until notice of such transfer is delivered to the Company; and provided,
further, however, that any such transferee is subject to the same terms and
conditions hereunder as the Optionee.



--------------------------------------------------------------------------------

6. Adjustments. The Committee shall make any adjustments in the Option Price and
the number or kind of shares of stock or other securities covered by the Option
that the Committee may determine to be equitably required to prevent any
dilution or expansion of the Optionee’s rights under this agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Section 6(a) or 6(b)
hereof. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Committee may
provide in substitution of any or all of the Optionee’s rights under this
agreement such alternative consideration as the Committee may determine, in good
faith, to be equitable under the circumstances.

7. Future Employment with the Company or a Subsidiary. If the Optionee becomes
an employee of the Company or a Subsidiary after the Date of Grant while
remaining a member of the Board, any Option Rights held under the Plan by the
Optionee at the time of commencement of such employment shall not be affected
thereby.

8. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Optionee
with respect to the Option without the Optionee’s consent.

9. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision in any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

10. Processing of Information. Information about the Optionee and the Optionee’s
participation in the Plan may be collected, recorded and held, used and
disclosed for any purpose related to the administration of the Plan. The
Optionee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Optionee’s country or
elsewhere, including the United States of America. The Optionee consents to the
processing of information relating to the Optionee and the Optionee’s
participation in the Plan in any one or more of the ways referred to above.

11. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

12. Relation to Plan. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Plan.



--------------------------------------------------------------------------------

Dated this ____ day of ______________________, 200_

 

THE TIMKEN COMPANY By:       William R. Burkhart   Sr. Vice President & General
Counsel

Accepted and agreed to: _________________

Dated:_____________________